Citation Nr: 0102348	
Decision Date: 01/26/01    Archive Date: 01/31/01	

DOCKET NO.  97-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to increased evaluation for anxiety neurosis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
fracture of the right tibia and fibula, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of 
fracture of the left tibia and fibula, currently evaluated as 
10 percent disabling.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
January 3, 1950, and from January 27, 1950, to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two separate rating decisions by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By rating decision in 
January 1997, the RO denied entitlement to increased ratings 
for anxiety neurosis (rated as 10 percent disabling at that 
time), for residuals of a fracture of the right tibia and 
fibula (rated as 10 percent disabling at that time), and for 
residuals of a fracture of the left tibia and fibula (rated 
as 10 percent disabling at that time).  The veteran completed 
an appeal to the Board on all three issues.  By decision 
dated July 29, 1998, the Board determined that a 30 percent 
rating was warranted for anxiety neurosis.  However, the 
Board denied the appeals for increased ratings for the 
service-connected disabilities of the right and left tibias 
and fibulas.  The veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) (then known as the United States Court of Veterans 
Appeals).  By Order dated in October 1998, the Court vacated 
that part of the Board's July 29, 1998, decision which denied 
entitlement to increased ratings for the service-connected 
disabilities of the right and left tibias and fibulas.  In 
February 1999, the Board remanded the case to the RO for 
additional development in keeping with the Court's Order. 

In October 1999, the veteran filed claims of entitlement to 
an increased rating for anxiety neurosis, currently rated as 
30 percent disabling, and for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  By rating decision in March 2000, these claims 
were denied by the RO.  A notice of disagreement was received 
in March 2000, a statement of the case was issued in July 
2000, and a substantive appeal was received in July 2000.  


REMAND

Under applicable law, VA is under an obligation to assist 
veterans with their claims.  38 U.C.S.A. § 5107(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  It is well established 
that such assistance includes adequate VA examinations.  
Littke v. Derwinski, 1 Vet.App. 90 (1991).  In the present 
case, the Board is compelled to find that the medical record 
as it now stands is inadequate to allow for an informed and 
equitable review of the issues on appeal.

With regard to the psychiatric disability issue, VA 
examination in December 1999 resulted in a GAF score of 44.  
The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  
However, on clinical examination the examiner reported no 
suicidal ideation or obsessive rituals.  Moreover, the 
examiner concluded that the veteran was not unemployable.  
The Board believes the inconsistencies between the reported 
GAF score and the findings on clinical examination must be 
reconciled in order to allow for informed appellate review of 
this issue.  

With reference to the veteran's claims for increased 
evaluations for fractures of the right and left tibias and 
fibulas, in the decision of July 1998, which was vacated by 
the Court on other grounds, the Board noted that service 
connection was not in effect for pes planus and that the 
competent medical evidence of record at that time did not 
demonstrate that fractures of the tibias and fibulas were 
manifested by foot pain.  However, the veteran underwent a VA 
general medical examination in December 1999 and the examiner 
reported a diagnosis of pes planus due to lower extremity 
fractures.  The Board notes, also, however, that a VA 
physician who performed a joints examination in June 1999 
found that the bilateral pes planus was not related to the 
veteran's service-connected injuries.  Under the particular 
circumstances of this case, it would appear that the record 
reasonably gives rise to a claim of service connection for 
bilateral pes planus on a secondary basis.  Moreover, in view 
of the nature of the issues on appeal, the relationship, if 
any, between the already service-connected disabilities of 
the tibias and fibulas and the veteran's pes planus should be 
clarified to allow for proper evaluation.  The question 
involved is clearly medical in nature, and while noting the 
veteran's concerns over the number of examinations conducted, 
the Board finds that medical clarification is necessary 
before proceeding with appellate review.  

Further, it appears from the reports of VA general medical, 
psychiatric and joints examinations conducted in December 
1999 that the veteran's claims file were not made available 
to the examiners. 

As the outcome of the increased rating claims may have an 
impact on the individual unemployability issue, appellate 
review of the unemployability issue is deferred pending 
completion of the actions set forth below. 

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  All pertinent VA and private medical 
records (not already in the claims file) 
documenting ongoing treatment should be 
obtained and made of record. 

2.  The RO should also review the claims 
files and determine if any additional 
action is necessary in order to comply 
with the provisions of the newly enacted 
Veterans Claims Assistance Act of 2000.

3.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the current severity of his service-
connected anxiety neurosis.  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be reported 
to allow for evaluation under pertinent 
diagnostic criteria.  The examiner should 
also report a GAF score and offer a 
rationale for such score in light of 
reported examination findings. 

4.  The RO should also arrange for the 
veteran to be examined by a specialist in 
orthopedics.  It is imperative that the 
claims files be made available to the 
examiner for review in connection with 
the examination.  All clinical findings 
related to the service-connected 
residuals of the fractures of the right 
and left tibia and fibula should be 
reported to allow for evaluation under 
applicable diagnostic criteria.  The 
examiner should also report whether the 
veteran currently has bilateral pes 
planus.  If pes planus is found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
residuals of fractures of the right and 
left tibias and fibulas have caused or 
aggravated the pes planus.  If the 
examiner finds that residuals of 
fractures of the right and left tibias 
and fibulas have not caused, but have 
aggravated the pes planus, he or she 
should comment on the degree of 
disability attributable to such 
aggravation.  If the examiner finds no 
relationship at all between the fractures 
of the right and left tibias and fibulas, 
he or she should so state.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether or not any pes planus 
is related to the service-connected 
disabilities, including by aggravation 
under Allen v. Brown, 7 Vet.App. 439 
(1995).  If the RO determines that 
service connection for bilateral pes 
planus is not warranted under 38 C.F.R. 
§ 3.310 and Allen, then the veteran 
should be notified of that determination 
and furnished notice of appellate rights 
and procedures, including the necessity 
of filing a timely notice of disagreement 
if he wishes to initiate an appeal from 
that determination.  

6.  The RO should also review the 
expanded record and determine if the 
benefits sought as to the four issues 
currently in appellate status.  The 
veteran and his representative should 
then be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purposes of this remand are to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters which the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




Error! Not a valid link



